Order entered December 17, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00440-CV

          OBSIDIAN SOLUTIONS, LLC F/N/A ARCO IDEAS, LLC, Appellant

                                             V.

                         KBIDC INVESTMENTS LLC, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-17-10092

                                         ORDER
       Before the Court is appellant’s December 16, 2019 unopposed motion for an extension of

time to file its appellant/cross-appellee’s brief. We GRANT the motion and extend the time to

January 15, 2020.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE